895 A.2d 797 (2006)
277 Conn. 923
Tamara A. SHOCKLEY
v.
Edward C. OKEKE.
Supreme Court of Connecticut.
Decided March 14, 2006.
Edward C. Okeke, pro se, in support of the petition.
Tamara A. Shockley, pro se, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 92 Conn.App. 76, 882 A.2d 1244 (2005), is granted, limited to the following issue:
"Did the Appellate Court properly conclude that the trial court lacked subject matter jurisdiction over the appeal from the Probate Court?"
The Supreme Court docket number is SC 17631.